Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 78, 79, 81, 83, 85, and 90-98 are all the claims.
2.	Claims 80, 82, 84, and 86-89 are canceled and Claims 78, 79, 81, 83, 85, and 90-97 are amended in the Response of 4/19/2022.
3.	Claims 95-98 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2021.
4.	Claims 78, 79, 81, 83, 85, and 90-94 are all the claims under examination.
5.	The Office Action is final.

Information Disclosure Statement
6.	The IDS of 4/19/2022 has been considered and entered. The initialed and dated 1449 form is attached.

Withdrawal of Objections
Specification
7.	The objection to the disclosure because of informalities is withdrawn.  
a) The amendments to the specification (clean and marked-up copies provided) to rectify the improper use of the term, e.g., Tween, Triton, Herceptin, DELFIA, BioLegend, Pepprotech, StemCell, Pherastar, eBioscience, which is a trade name or a mark used in commerce, is found to overcome the rejection. 
b) The objection to the abstract of the disclosure because it recites subject matter that is not consistent with the title of the invention nor with the claims under examination for the invention is withdrawn. The amended abstract rectifies those deficiencies.

Claim Objections
8.	The objection to Claims 79-94 because of informalities is withdrawn. 
a) The objection to the inconsistent use of “A protein” or “The protein” in the preamble of the corresponding claim is overcome by the use of “the protein”.  
b) The objection to the inconsistent in the use of the phrase “of claim _” or “according to claim_” is overcome by the amendment to recite “of claim.”

Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
9.	The rejection of Claims 78-94 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of Claims 78-94 as being drawn to a nondescript format is withdrawn in view of the amendments to the claims to recite “multi-specific binding protein”, that the first, second and third antigen binding domains comprise a VH and a VL from an anti-NKG2D antibody, anti-HLA-E antibody and an anti-CD16 antibody, respectively.
b) The rejection of Claims 78-94 for the phrase “that binds” is withdrawn in view the amendment of Claim 78 to replace the phrase with the limitation comprising a heavy chain variable domain (VH) and a light chain variable domain (VL) of an anti-[NKG2D, HLA-E, or CD16] antibody.

c) The rejection of Claims 78-94 for the phrase “sufficient to bind CD16” is withdrawn and moot in view of Applicants amendment to delete the phrase in Claim 78.

d) The rejection of Claim 85 for reciting “amino acid sequence at least 90% identical to SEQ ID NO:_” is moot and withdrawn in view of Applicants amendment to replace the phrase with “to the sequence of”.

e) The rejection of dependent Claims 81 and 83 in lacking antecedence for the limitation "on the same polypeptide" is withdrawn in view of Applicants amendment to clarify that both the VH/VL for each of the antigen binding sites are present on the same polypeptide.

f) The rejection of Claim 93 for reciting the affinity for the NKG2D binding aspect of Claim 78 absent a method approach is withdrawn in view of Applicants amendment of the claim to recite the method assay aspect. 



Written Description
10.	The rejection of Claims 78 and 84 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn and moot for canceled Claim 84. 

Claim Rejections - 35 USC § 103
11.	The rejection of Claims 78, 80-83, 90-93 and 94 under 35 U.S.C. 103 as being unpatentable over Zhou et al (US 2012/0321626A1; 20 December 2012; IDS 1/4/2021) in view of Seliger (Oncotarget 7(41):67360-67372 (8/31/2016)); PTO 892 form) as evidenced by Borst (Borst (Clin Cancer Res 26:5549–56 (May 14, 2020)); PTO 892 form) is withdrawn.
	Despite Applicants allegations, the rejection is withdrawn in view of neither reference demonstrating a synergistic effect of the multi-specific binding protein combination of reagents. Accordingly, where Applicants own admission of record on p. 17 of the Response states: “By contrast, the instant application is directed to bivalent targeting of NKG2D and CD16, leading to synergistic activation of NK cells.38 
38 See the instant application at paragraphs [0285]-[0287].”, the ordinary artisan could reasonably conclude that the reference art combination is not obvious in view of the invention being unpredictable.

Rejections Maintained
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
12.	The rejection of Claims 78, 79, 81, 83, 85 and 90-94 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
	Applicants comments and the supplemental attachments have been considered spanning the entirety of pp. 9-15 of the Response. Applicants admission on the record on p. 14 of the Response are significant to the extent that the arguments are not found persuasive for the rejected pending claims.
	Response to Arguments
	Applicants admission that the inventive combination of elements is required to provide a synergistic effect falls into the domain of unpredictability and non-obviousness. 
See para. 2, p. 14:
“Applicant's contribution to the field of art as described in the patent specification relates to the observation that the presence of both an NKG2D-binding site, and an anti-CD16 binding site in a single protein leads to the synergistic activation of an NK cell, and the addition of a tumor antigen-binding site in the same protein allows the activated NK cell to be targeted to a variety of tumor antigens, such as HLA-E recited in the instant claims.”

“Claim 78 as amended is directed to a protein, in which an HLA-E antigen binding site, an NKG2D antigen binding site, and a CD 16 binding site are present in a single protein. The claimed protein is (1) targeted to a HLA-E-expressing cell and (2) recruits and synergistically activates an NK cell by co-stimulating NKG2D and CD16, thereby facilitating destruction of the HLA-E-expressing target cell.31 Accordingly, the invention, as claimed, is not about which NKG2D-binding site is used, or which HLA-E-binding site is used, but rather that the combination of an NKG2D-binding site, an HLA-E-binding site, and a CD 16-binding site in a single protein facilitates destruction of the HLA-E-expressing target cell.”

“31See paragraphs [0285] - [0286] (Example 7) of the as filed specification.”
The protein effect of synergism has not been shown to be achieved by the instant claimed generic elements (a)-(c) alone or in combination.
The art recognizes the unpredictability of biotheraputic combinations being synergistic. In determining a synergistic reaction, the ordinary artisan would take a single drug and distribute it into two containers, A and B, or combine different mixtures of A and B, e.g., 10A + 0B, 9A + 1B, 5A + 5B, 1A + 9B, 0A + 10B.
A/Ae + B/Be= Z where Z= 1 is additive, Z<1 is synergy and Z>1 is antagonism, where Ae and Be are equi-effective doses of drug.
Dose response curves are rarely, if ever, linear except with ionizing radiation. Most dose response curves are hyperbolic and result from drug-receptor interactions, a binding phenomenon. Thus the solution to this problem is drugs should be compared at equi-effective doses, Ae and Be, by titrating the drug to endpoint. Any equivalent effectiveness may be used; but, 50%, the midpoint is most common. (Berenbaum Clin. Exp. Immunol. 28:1-18 (1977); PTO 892); Berenbaum Pharmacol. Rev. 41:93-141 (1989): PTO 892): and Tallarida “Drug Synergism and Dose Effect Analysis” Ed. Chapman & Hall (2000), pp. 1-71 (PTO 892)).
Roell et al (PTO 892) teaches “An additive effect is generally considered as the baseline effect for synergy detection methods. It is the effect that is theoretically expected from the combination of multiple drugs when synergy is not present. Although seemingly simple from its name, the idea of simply adding two, or more, effects together do not accurately reflect what happens realistically. A quick, simple example to show this involves two separate drugs A and B that both exhibit 60% cell death at a saturating dose, for example. Would it be possible to simply add these effects together to get a combined effect of 120% cell death; no, that is not realistically possible (Chou, 2010).”
In fact, Applicants have not provided sufficient evidence showing that a reasonable number of multi-specific binding proteins comprising any VH/VL domains of elements (a) and (b) in combination with element (c) provide the general or specific synergy as they assert. It is not shown that the full breadth and scope of the instant claimed protein is synergistic with claims of the instant scope and de minimus structures defined by the reagents used to produce those synergistic effects.
It is known in the art that synergy is not predictable, therefore and despite Applicants bona fide efforts in their extensive explication of the specification, Applicants are NOT entitled to the full breadth and scope of the claimed invention. The rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

13.	The provisional rejection of Claims 78, 80-83, 90-92 and 94 on the ground of nonstatutory double patenting as being unpatentable over claims 34-38, 41-42, 44, and 64 of copending Application No. 17/058,335 (reference application US 20210214436) is moot for the canceled claims and maintained for the pending claims. 
	Applicants assertion of the withdrawal of the provisional rejection under MPEP 804 is not ripe in view of the remaining and outstanding grounds for rejection set forth above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

14.	The provisional rejection of Claims 78-84, 86-92 and 94 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-2, 34-35, 37, 39-43, and 45-46 of copending Application No. 16/967,218 (reference application US 20210079102) is moot for the canceled claims and maintained for the pending claims.
	Applicants assertion of the withdrawal of the provisional rejection under MPEP 804 is not ripe in view of the remaining and outstanding grounds for rejection set forth above.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
15.	No claims are allowed.
16.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643